       Case 2:16-cr-01485-JJT Document 39 Filed 02/08/21 Page 1 of 4



 1                                    NOT FOR PUBLICATION
 2   WO
 3
 4
 5
 6                       IN THE UNITED STATES DISTRICT COURT
 7                                FOR THE DISTRICT OF ARIZONA
 8
 9   United States of America,                        Case No. CR-16-01485-PHX-JJT
10                   Plaintiff,
                                                       ORDER
11   v.
12   Jose Luis Lopez,
13                   Defendant.
14
15            Defendant filed in propria personam a Motion to Reduce Sentence or for Early
16   Release—First Step Act (COVID-19). (Doc. 29.) The Government filed its Response (Doc.
17   31) in opposition. The Federal Defender thereafter filed a Motion for Appointment of
18   Counsel for Defendant (Doc. 32), which the Court granted in an Order (Doc. 33) allowing
19   counsel to file an amended Motion. Counsel filed that Amended Motion (Doc. (Doc. 37)
20   under seal, and the government filed a supplemental response. (Doc. 38.) The Court has
21   read and considered the above filings and commends counsel’s thoroughness and quality
22   of advocacy.
23            Defendant is serving a 70-month sentence after sustaining a conviction for
24   possession with intent to distribute 14.5 kilograms of methamphetamine. This is his second
25   drug trafficking conviction in a span of less than three years. Defendant has served over 70
26   percent of his sentence and his expected release date is November of 2021; he already has
27   been transferred from the Tucson United States Penitentiary Satellite Camp to a halfway
28   house.
       Case 2:16-cr-01485-JJT Document 39 Filed 02/08/21 Page 2 of 4



 1          Defendant moves the Court pursuant to 18 U.S.C. § 3582(c)(1)(A)(i), as modified
 2   in the First Step Act of 2020, to reduce his sentence to time served.1 He alleges that due to
 3   his age—57 years—and health condition—he suffers from type II diabetes and
 4   hypertension—he is at greater risk of serious and even fatal consequences should he
 5   contract the COVID-19 virus.
 6          18 U.S.C. §3582(c)(1) allows an inmate to move the Court to reduce his sentence.
 7   The statute imposes several requirements before such motion may be granted, however.
 8   First, a defendant can only make such motion “after the defendant has fully exhausted all
 9   administrative rights to appeal a failure of the Bureau of Prisons to bring a motion on the
10   defendant’s behalf or the lapse of 30 days from the receipt of such request by the warden
11   of the defendant’s facility, whichever is earlier.” 18 U.S.C. §3582(c)(1)(A). Second, the
12   Court can grant such relief if it finds “extraordinary and compelling reasons warrant such
13   a reduction.” 18 U.S.C. §3582(c)(1)(A)(i). Third, the Court must also find Defendant is not
14   a danger to the community. 18 U.S.C. §3582(c)(1)(A).
15          In the instant case, the first requirement—exhaustion—is uncontested. Defendant
16   provides copies of his request for First Step Act relief to the warden of USP-Tucson and
17   the Bureau of Prisons’ Notice of denial of that request. (Doc. 37, Exhs. D, E.) Defendant
18   is therefore entitled to a review of his request on its merits. Upon such review, however,
19   the Motion fails.
20          First, the Court concludes Defendant does not present an “extraordinary and
21   compelling reason” to justify a reduction in sentence. “Congress has delegated authority to
22   the Sentencing Commission to ‘describe what should be considered extraordinary and
23   compelling reasons for sentence reduction.’” United States v. Ebbers, 432 F.Supp.3d 421,
24
25          1
              Alternatively, Defendant moves the Court to order that he serve the remainder of
     his sentence in home confinement. (Doc. 31 at 1.) The Court is without authority to do so.
26   Section 12003(b)(2) of the Coronavirus Aid, Relief, and Economic Security (CARES) Act
     of 2020, Pub. L. No. 116-136, 134 Stat. 281, 516 (2020) empowers the United States
27   Bureau of Prisons (BOP) and United States Attorney General to order home confinement.
     It does not empower Courts to order home confinement, or any other relevant modification.
28
            .

                                                 -2-
       Case 2:16-cr-01485-JJT Document 39 Filed 02/08/21 Page 3 of 4



 1   427 (S.D.N.Y. 2020). This Court thus looks to the United States Sentencing Guidelines
 2   (“Guidelines”) to determine whether the reduction sought “is consistent with applicable
 3   policy statements issued by the Sentencing Commission.” 18 U.S.C. § 3582(c)(1)(A).
 4   Application Note 1 to Section 1B1.13 of the Guidelines provides that, all other
 5   requirements being met, “extraordinary and compelling reasons exist under any of the
 6   circumstances set forth below: . . . (A)(i) The defendant is suffering from a terminal illness;
 7   . . . (ii) The defendant is . . . suffering from a serious physical or medical condition . . . that
 8   substantially diminishes the ability of the defendant to provide self-care within the
 9   environment of a correctional facility and from which he or she is not expected to recover;
10   . . . (B) The defendant is at least 65 years old; . . . (C) The death or incapacitation of the
11   caregiver of the defendant’s minor child or children; or (D) There exists in the defendant’s
12   case an extraordinary or compelling reason other than, or in combination with,” the above
13   circumstances. U.S.S.G. § 1B1.13 n.1 (2018).
14          In the present case, Defendant does not attempt to qualify under sections (A), (B) or
15   (C) of Section 1B1.13, note 1, as presenting circumstances that are “extraordinary and
16   compelling.” Defendant does not allege he suffers from a terminal illness, or any other
17   illness that has “diminished his ability to provide self-care” while incarcerated; he is not at
18   least 65 years old; and he does not suggest he has experienced the death or incapacitation
19   of a caregiver to any minor children. The only possible avenue for satisfying the statute’s
20   requirements is to show “other extraordinary and compelling reasons” under Note 1
21   subsection D. This Defendant cannot do.
22           Demonstration of a concrete, substantial risk of contracting COVID-19, combined
23   with Defendant’s pre-existing conditions of hypertension and diabetes, which may put him
24   at greater risk of serious consequences should he contract the virus, might constitute
25   extraordinary and compelling circumstances within the Note’s—and thus the statute’s—
26   meaning. But Defendant has only presented speculation as to his likelihood of future
27   infection. Indeed, as set forth in the government’s Response, there were no reported cases
28   of COVID-19 in USP-Tucson, where Defendant served his sentence, through the time of


                                                    -3-
       Case 2:16-cr-01485-JJT Document 39 Filed 02/08/21 Page 4 of 4



 1   the response, and as of the date of drafting this Order—February 6, 2021—the facility had
 2   only seven diagnosed active cases among 1353 total detainees. Defendant cites no facts to
 3   contradict the government’s assertion. This paucity of cases, coupled with the lack of any
 4   information indicating that conditions at Defendant’s halfway house assignment pose
 5   greater risk than that posed to the general residential public, is fatal to Defendant’s
 6   argument. The fact that COVID-19 exists among the community, and the speculation or
 7   mere possibility it may reach a given facility or halfway house, cannot justify release
 8   pursuant to Section 3582(c)(1)(A)(i).
 9          Finally, the evidence before the Court will not allow it to conclude that Defendant
10   “is not a danger to the community,” as required under Section 3582(c)(1)(A). As noted
11   above and in Defendant’s latest pre-sentence report, Defendant has sustained 2 felony drug
12   trafficking convictions, including the current conviction coming directly on the heels of his
13   release from prison for the last one. In light of Defendant’s recidivism shortly after his last
14   drug conviction, and the fact that both convictions came when Defendant was in his fifties
15   with fully formed judgment, the Court cannot conclude Defendant is not a danger to the
16   community.
17          For all the above reasons,
18          IT IS ORDERED denying Defendant’s Amended Motion to Reduce Sentence or
19   for Early Release—First Step Act (COVID-19) (Doc. 37.)
20          Dated this 8th day of February, 2021.
21
22
                                     Honorable John J. Tuchi
23                                   United States District Judge
24
25
26
27
28


                                                  -4-
